                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

JACK RAY AUSTIN,

       Petitioner,

v.                                                                    No. 1:18-cv-01061-JDB-jay

UNITED STATES OF AMERICA,

       Respondent.


           ORDER GRANTING MOTION TO WITHDRAW MOTION TO AMEND,
                   DIRECTING CLERK TO TERMINATE MOTION,
                  DENYING MOTION FOR WRIT OF MANDAMUS,
                          DENYING § 2255 PETITION,
                  DENYING A CERTIFICATE OF APPEALABILITY
                                   AND
                 DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On April 9, 2018, Petitioner, Jack Ray Austin, filed a pro se motion to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255 (the “Petition”). (Docket Entry (“D.E.”) 1.) For

the following reasons, the Petition is DENIED. 1

                                        BACKGROUND

       On June 7, 2002, Austin entered a plea of guilty in the United States District Court for the

Western District of Tennessee to one count of armed bank robbery, in violation of 18 U.S.C.

§ 2113(a) and (d), and one count of using a firearm during and in relation to a crime of violence,

in violation of 18 U.S.C. § 924(c). (United States v. Austin, No. 1:02-cr-10007-JDB-1 (“No. 02-


       1
          On July 11, 2019, Petitioner filed a motion to amend the Petition, (D.E. 25), which he
later moved to withdraw, (D.E. 28). The motion to withdraw, (D.E. 28), is GRANTED, and the
Clerk is DIRECTED to terminate the motion at D.E. 25. On September 25, 2019, the inmate filed
a document styled “Motion for Writ of Mandamus.” (D.E. 27.) It is apparent from the statements
contained in the motion that Petitioner meant to file that document in the Sixth Circuit Court of
Appeals. However, to the extent the document can be liberally construed as a motion for a ruling
on the merits of the Petition, the motion is DENIED as moot.
cr-10007”), D.E. 51, 52 (W.D. Tenn.).) The Court conducted a hearing in January 2003 and

sentenced the Defendant to sixty-six months’ imprisonment on Count 1 and eighty-four months of

incarceration on Count 2, for a total term of imprisonment of 150 months. 2 (Id., D.E. 79.) Five

years of supervised release on each conviction was also imposed. (Id.)

       Twelve years later, while on supervised release, Austin entered a bank in Alamo,

Tennessee, wearing “a black ski mask and blue latex gloves.” (2015 Presentence Report (the

“2015 PSR”) at 4.) He approached a teller, “pointed a firearm at her, handed her a bag, and ordered

her to put money in the bag, and she complied.” (Id.) He “then went to a second teller” and did

the same. (Id.)

       In November 2015, a federal grand jury sitting in the Western District of Tennessee

returned an indictment charging Austin with armed bank robbery, in violation of 18 U.S.C.

§ 2113(a). (United States v. Austin, 1:15-cr-10094-JDB-1 (“No. 15-cr-10094”), D.E. 1 (W.D.

Tenn.).) A petition for offender under supervision (the “Supervision Petition”) was filed in his

2002 criminal case, charging him with violating the conditions of supervised release imposed in

that case. (No. 02-cr-10007, D.E. 99.) The document alleged that Austin committed crimes while

on supervised release and failed to perform the required community service. (Id., D.E. 99 at

PageID 162.) In June 2016, Austin pleaded guilty to bank robbery without a plea agreement and

admitted to the violations set forth in the Supervision Petition. (No. 15-cr-10094, D.E. 47 at

PageID 138.) During the plea hearing, the Defendant acknowledged, under oath, that he could be

required to serve up to ninety-six months in prison for the supervised release violations. (Id., D.E.

47 at PageID 146.)




       2
          The Court refers to Petitioner as “the Defendant” in its discussion of the underlying
criminal cases.
                                                 2
       Austin was assigned a base offense level of 20 for the robbery offense, pursuant to

§ 2B3.1(a) of the United States Sentencing Commission Guidelines Manual (the “Guidelines” or

“U.S.S.G.”), and also received the following enhancements: 2 points under § 2B3.1(b)(1) for

taking “the property of a financial institution,” and 6 points under § 2B3.1(b)(2)(B) because a

firearm was “otherwise used.” 3 (2015 PSR at 6.) He received a 3-point decrease in his offense

level for acceptance of responsibility. (Id. at 6–7 (citing U.S.S.G. § 3E1.1(a), (b).) “Based upon

a total offense level of 25 and a criminal history category of III, the guideline imprisonment range

[was] 70 months to 87 months.” (Id. at 20 (bolding omitted).) The advisory range on the

supervised release violations, which was set forth in a worksheet attached to the Supervision

Petition (the “Worksheet”), was determined to be forty-six to fifty-seven months’ incarceration. 4

(No. 02-cr-10007, D.E. 99 at PageID 164.)

       A consolidated sentencing hearing was conducted in October 2016. (See No. 15-cr-10094,

D.E. 48.) The Court sentenced Austin to consecutive terms of imprisonment of seventy months

for the armed robbery and forty-six months for the supervised release violations. (Id., D.E. 48 at

PageID 181–82.)

       In his direct appeal, Austin challenged the imposition of the supervised release sentence

consecutively to the armed robbery sentence. United States v. Austin, No. 17-5592, D.E. 29-2 at

2 (6th Cir. Mar. 9, 2018). The Sixth Circuit rejected the argument. Id., D.E. 29-2 at 2–3.


       3
         All references to the Guidelines are to those in effect on the date of Austin’s sentencing
in October 2016. See United States Sentencing Commission Guidelines Manual (eff. Nov. 2015).
       4
           Under the Guidelines, Austin’s violation of his supervised release by means of his 2015
bank robbery was classified as a Grade A violation, which represented his “[m]ost [s]erious [g]rade
of [v]iolation.” (No. 02-cr-10007, D.E. 99 at PageID 164 (citing U.S.S.G. § 7B1.1(b)).) With a
criminal history category of V, as determined at the time of his 2003 sentencing, the resulting
Guidelines range for the supervised release violations was forty-six to fifty-seven months. (See
id.); see also Revocation Table in U.S.S.G. § 7B1.4(a).

                                                 3
                                           DISCUSSION

       Petitioner asserts three claims of attorney ineffective assistance. In Claims 1 and 2, he

maintains that his trial and appellate counsel should have argued that the “[C]ourt err[ed] in

sentencing [him] to 46 months” on the supervised release violation because the “statutory

maximum [was] 36 months.” (D.E. 1 at PageID 6.) He contends in Claim 3 that his appellate

counsel was ineffective for failing to argue that the Government did not establish the factual

predicate for the 6-point enhancement under the Guidelines. 5 (Id. at PageID 10.) Respondent

argues that the claims are without merit. (D.E. 15 at PageID 62–64.) The Court agrees.

       A. Legal Standards

       A prisoner seeking to vacate his sentence under § 2255 “must allege either (1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of fact

or law that was so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (citation and internal quotation marks omitted). Ineffective

assistance of counsel is an “error of constitutional magnitude.” See Pough v. United States, 442

F.3d 959, 964 (6th Cir. 2006).

       A claim that an attorney’s ineffective assistance has deprived a criminal defendant of his

Sixth Amendment right to counsel is controlled by the standards stated in Strickland v.

Washington, 466 U.S. 668 (1984). To succeed on such an assertion, a petitioner must demonstrate

two elements: (1) “that counsel’s performance was deficient”; and (2) “that the deficient




       5
         The Court liberally construes all claims as asserting the ineffective assistance of counsel.
To the extent the Petition could be read as asserting stand-alone claims challenging the sentences,
such arguments would be deemed waived as not having been raised on direct appeal. See
Weinberger v. United States, 268 F.3d 346, 351 (6th Cir. 2001) (“Normally, sentencing challenges
must be made on direct appeal or they are waived.”).

                                                  4
performance prejudiced the defense.” Id. at 687. “The benchmark for judging any claim of

ineffectiveness must be whether counsel’s conduct so undermined the proper functioning of the

adversarial process that the trial cannot be relied on as having produced a just result.” Id. at 686.

        To establish deficient performance, a petitioner “must show that counsel’s representation

fell below an objective standard of reasonableness.” Id. at 688. A court considering a claim of

ineffective assistance must apply “a strong presumption” that the attorney’s representation was

“within the wide range of reasonable professional assistance; that is, the defendant must overcome

the presumption that, under the circumstances, the challenged action might be considered sound

trial strategy.” Id. at 689 (internal quotation marks and citation omitted). An attorney’s “strategic

choices” are “virtually unchallengeable” if based on a “thorough investigation of law and facts

relevant to plausible options.” Id. at 690. “[S]trategic choices made after less than complete

investigation are reasonable precisely to the extent that reasonable professional judgments support

the limitations on investigation.” Id. at 690–91.

        To demonstrate prejudice, a petitioner must establish “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at

694.   “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. “It is not enough ‘to show that the errors had some conceivable effect on the

outcome of the proceeding.’” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland,

466 U.S. at 693). Instead, “[c]ounsel’s errors must be ‘so serious as to deprive the defendant of a

fair trial, a trial whose result is reliable.’” Id. (quoting Strickland, 466 U.S. at 687).

        B. Claims 1 and 2

        Austin’s assertions of attorney ineffective assistance in Claims 1 and 2 are premised on his

allegation that the statutory maximum for his supervised release violations was thirty-six months.


                                                    5
Because the allegation is without merit as a matter of law, Petitioner cannot show that his attorneys

were ineffective in failing to argue that the revocation sentence exceeded the statutory maximum

or that he was prejudiced by their conduct.

       Courts are authorized to “revoke a term of supervised release” upon a defendant’s violation

of the conditions of supervised release. 18 U.S.C. § 3583(e)(3). Upon revocation, a court may

impose no “more than 5 years in prison if the offense that resulted in the term of supervised release

is a class A felony, [and no] more than 3 years in prison if such offense is a class B felony.” Id.

       In Petitioner’s case, the convictions that resulted in the terms of supervised release were

his Class B felony for armed robbery (Count One of the 2002 indictment), and his Class A felony

for the use of a firearm during and in relation to a crime of violence (Count 2 of the 2002

indictment). 6 (See No. 02-cr-10007, D.E. 99 at PageID 164.) Austin’s supervised release

violations, to which he pleaded guilty, therefore subjected him to a maximum of three years’

imprisonment on Count 1 and up to five years on Count 2. The forty-six-month sentence he

received fell well below the potential aggregate of eight years, and also fourteen months below the

five-year maximum he could have received on Count 2 alone. Accordingly, an objection that the

sentence exceeded the statutory maximum would have been futile, and “the failure to make futile

objections does not constitute ineffective assistance.” Altman v. Winn, 644 F. App’x 637, 644 (6th

Cir. 2016).




       6
          A conviction is a Class A felony if it carries a maximum penalty of death or life in prison,
while an offense is a Class B felony if the term of imprisonment is twenty-five years or more. 18
U.S.C. § 3559(a)(1)–(2). Armed robbery is a Class B felony, United States v. McCoy, 53 F. App’x
753, 753 (6th Cir. 2002), and the use of a firearm during and in furtherance of a crime of violence
is a Class A felony, United States v. Howard, No. 3:07CR666-01, 2008 WL 423432, at *1 (N.D.
Ohio Feb. 14, 2008).
                                                   6
       The inmate nevertheless complains that the Worksheet shows that he was to receive no

more than thirty-six months in prison. (D.E. 1 at PageID 6.) In support, he quotes that document’s

statement that “the statutory maximum term of imprisonment is 36 months.” (Id.) The argument

is without merit.

       The full sentence from the Worksheet reads as follows: “Being originally convicted of a

Class B felony (Count One), the statutory maximum term of imprisonment is 36 months; and the

statutory maximum term of imprisonment for a Class A felony (Count Two) is 60 months with an

aggregate total of 96 months.” (No. 02-cr-10007, D.E. 99 at PageID 164.) The statement, in its

entirety, is legally correct, and therefore does not support Petitioner’s argument that the statutory

maximum was thirty-six months. Claims 1 and 2 are DENIED.

       C. Claim 3

       In Claim 3, Austin insists that his appellate counsel was ineffective for failing to appeal the

Guidelines enhancement for his use of a firearm during the robbery. (D.E. 1 at PageID 10.) He

alleges that “[n]othing in the PS[R] suggest[ed] that [he] had a firearm in his hands or in [his]

possession.” (Id. at PageID 11.) The claim is without merit.

       The Guidelines provide that the offense level for robbery is to be “increase[d] by 6 levels”

where a “firearm was otherwise used.” U.S.S.G. § 2B3.1(b)(2)(B). “‘Otherwise used’ . . . means

that the conduct did not amount to the discharge of a firearm but was more than brandishing,

displaying, or possessing a firearm or other dangerous weapon.” U.S.S.G. § 1B1.1, cmt. 1(J).

       At Petitioner’s change of plea hearing, the Government’s attorney summarized the offense

conduct, stating in part:

       On November 6th, 2015, the defendant, Jack Ray Austin, robbed the
       BankcorpSouth Bank in Alamo, Tennessee. [He] entered the side door of the bank
       wearing a black mask, latex gloves and holding a firearm which he pointed at a


                                                 7
          teller. He demanded money from two tellers who then turned over bank money to
          him against their will.

(No. 15-cr-10094, D.E. 47 at PageID 150.) Austin affirmed, under oath, that the Government’s

summary was correct. (Id., D.E. 47 at PageID 152.) At sentencing, the Court made a finding that

the enhancement applied. (Id., D.E. 48 at PageID 177.)

          Contrary to Petitioner’s assertion that there was no evidence to support the enhancement,

his admitted conduct of pointing a gun at the tellers and demanding money constituted the

“otherwise use[]” of a firearm. See United States v. Bolden, 479 F.3d 455, 463 (6th Cir. 2007)

(“Pointing a gun while telling someone what to do obviously goes beyond . . . brandishing, and . .

. amounts to ‘otherwise using’ a firearm.”). In light of his client’s guilty plea and admissions,

counsel represented to the Court at sentencing that his client had “wanted to vigorously defend”

against application of the enhancement, but that he “just didn’t see how [he] could do that.” (No.

15-cr-10094, D.E. 48 at PageID 177.)

          Because the enhancement was properly applied, appellate counsel did not perform

deficiently by deciding not to challenge the enhancement. For the same reason, Petitioner was not

prejudiced by counsel’s failure to raise the issue. Claim 3 is DENIED.

                                         APPEAL ISSUES

          A § 2255 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22(b)(1). A COA

may issue only if the petitioner has made “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2)–(3).      A substantial showing is made when the petitioner

demonstrates that “reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues presented were ‘adequate

to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003)
                                                  8
(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural

grounds, the petitioner must show, ‘at least, that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.’” Dufresne

v. Palmer, 876 F.3d 248, 252–53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

        In this case, reasonable jurists would not debate the correctness of the Court’s decision to

deny the Petition. Because any appeal by Petitioner does not deserve attention, the Court DENIES

a certificate of appealability.

        Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

appellate court. Id.

        In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

pauperis is therefore DENIED. 7

        IT IS SO ORDERED this 10th day of October 2019.


                                               s/ J. DANIEL BREEN
                                               UNITED STATES DISTRICT JUDGE




        7
          If Petitioner files a notice of appeal, he must pay the full $505.00 appellate filing fee or
file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court of
Appeals within thirty days.
                                                   9
